DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statement (IDS) filed on 02/05/2019 has been acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 01/29/2021 by Applicant’s Attorney, Byung Cheol Kwak.

The application has been amended as follows:
CLAIMS: 

 16: A control method of a cushion pin device for a press, wherein the cushion pin device includes a cushion pad, cushion cylinders mounted on the cushion pad, main pressure control units having main logic valves, each of [[which is]] the main logic valves mounted on an upper side of a corresponding cushion cylinder, a main pressure conformity pipe that is mounted by connecting the main logic valves to each other, and relief pipes, each of which is mounted by connecting one lower side of the corresponding cushion cylinder and one side of 
the control method comprises: 
selectively supplying working fluids of the cushion cylinders to each other through the main pressure conformity pipe by [[operation]] opening and closing of the main logic valves respectively; and 
returning through the relief pipes the working fluid that flows into the corresponding main logic valve to the corresponding cushion cylinder when the working fluid that flows into the corresponding main logic valve is equal to or higher than a preset pressure while keeping each of the cushion cylinders at a same pressure as each other through the main pressure conformity pipe by opening and closing the main logic valves respectively. 

17: The control method of claim 16, further including: 
measuring an output value of a linear scale; and 
operating the sub pressure control unit in accordance with [[a]] the measured output value of the linear scale. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claim 16 is directed towards a control method for a cushion pin device for a press. The prior art fails to disclose or render obvious all of the limitations of claim 16. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claims 16: 
a control method of a cushion pin device including cushion cylinders connected to each other through a main pressure conformity pipe and main logic valves mounted to upper sides of the cushion cylinders, and relief pipes connected to the main logic valves and lower sides of the cushion cylinders, wherein the control method includes selectively supplying working fluids of the cushion cylinders to each other through the main pressure conformity pipe by opening and 

closing the main logic valves respectively, and returning working fluid to the cushion cylinders through the relief pipes when the pressure of the working fluid that flows into the main logic valves is greater than or equal to a preset pressure, while each of the cushion cylinders are kept at a same pressure as each other through the main pressure conformity pipe by opening and closing the main logic valves respectively.

Claims 16-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).









Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729